El Juez Asociado Se. del Tono,
emitió la opinión del tribunal.
La sentencia apelada en este pleito se dictó con motivo de excepciones previas establecidas por los demandados. *115Una de elidía excepciones, a la cual circunscribiremos nues-tro estudio por ser fundamental en este caso, fué la de que la demanda no aducía hechos suficientes para determinar una causa de acción. Dicha excepción se basa especialmente en que el demandante ejercita la acción reivindicatoría y no alega la existencia a su favor de un verdadero título de do-minio.
El demandante alega en su demanda que desde el año 1878 venía poseyendo una finca de 30 cuerdas que describe y que era parte de otra de 350 cuerdas que también describe, y “que esta finca de 350 cuerdas constituía el patrimonio del finado Andrés García y debía ser dividida entre su viuda Petrona Quiñones y sus diez hijos nombrados, Juan Andrés, Andrés Avelino, Vicente Ferrer, Luis Leonides, María del Carmen, Juana Francisca, María del Rosario y María de los Dolores Dávila y Quiñones y que al ocurrir el fallecimiento del causante hacia el año 1877, la sucesión así compuesta, acordó, toda vez que carecía de título escrito inscribible, que se hi-ciera la partición de los bienes, adjudicándosele a la viuda Señora Quiñones 50 cuerdas y la casa, y 30 cuerdas a cada hijo, lo que se llevó a efecto señalándose a cada heredero su lote y dándosele posesión del mismo, acordándose ade-más, en ahorro de gastos, que la Señora Quiñones promo-viera a su sólo nombre un informativo posesorio para ir después otorgando los títulos a sus hijos, entre los que se encontraba el demandante, de los lotes adjudicados a cada uno, a medida que a ellos les fuera necesario el título; y que así lo hizo la Doña Petrona Quiñones promoviendo in-formación posesoria de dicha finca que fué aprobada en 30 de junio de 1888 por auto del Señor Juez Municipal de Mo-rovis y fué inscrita debidamente en el Registro de la Pro-piedad de este Distrito, tomo quinto de Morovis, folio 101, inscripción primera, finca 229.”
T alega además el demandante que el lote que le corres-pondió, lo dió a su hermano Juan Dávila, que se hallaba en 'estado precario, para que lo cultivara sin pagar canon ni *116merced. Que su hermano murió y sus hijos los demandados Francisco y Joaquín Dávila continuaron poseyendo la finca en la mismas condiciones que su padre. Que el demandado Francisco Fuxench por medio de engaños y amenazas, ale-gando ser acreedor de Juan Dávila, hizo firmar a los hijos de éste un documento cuyo contenido desconocían, y posesio-nado de dicho documento, promovió a s'n nombre información posesoria aprobada el 9 de agosto de 1907, de la finca en cuestión, y la inscribió en el registro de la propiedad. T que el dicho Fuxench vendió la referida finca al otro demandado Evaristo Camacho, conociendo éste los vicios del título de su vendedor.
Habiendo en consideración de todo lo alegado por el de-mandante ¿podrá concluirse que establece un verdadero título a su favor suficiente para sostener la acción por él ejercitada? Veámoslo.
Si se aprecia que el dicho demandante solamente reclama a título de heredero, tal alegación no es suficiente, de acuerdo con la jurisprudencia de la Corte Suprema de España esta-blecida en su sentencia de 13 de junio de 1901, y por noso-tros mismos en las sentencias de Velilla v. Pizá et al., y Cruz et al. v. Ortiz, dictadas, respectivamente, el 5 y el 20 de diciem-bre de 1911.
T si se estima que pretendió alegar la existencia de una partición, que es la que de acuerdo con la ley confiere al here-dero la propiedad exclusiva de los bienes que se le adjudi-quen, los hechos por él expuestos no demuestran que dicha partición se hiciera en legal forma. Y aun aceptando como blieno el procedimiento seguido de acreditar la posesión de la finca de 350 cuerdas, único bien hereditario, a nombre de la Señora Quiñones, madre del demandante, e inscribirla luego en el registro de la propiedad; tampoco se alegó que la Sra. Quiñones otorgara a favor clel demandante el título que le correspondía, ni menos que el demandante hub i (ira inscrito dicho título en eí registro de la propiedad.
*117En tal virtud; el recurso debe declararse sin lugar y con-firmarse la sentencia apelada.

ij on firmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.